Case Case: 19-40262   Document:
     4:17-cr-00198-SDJ-KPJ      00515665543
                           Document  509 Filed Page: 1 Page
                                               12/08/20 Date Filed:
                                                             1 of 2 12/08/2020
                                                                    PageID #: 2353
Case Case: 19-40262   Document:
     4:17-cr-00198-SDJ-KPJ      00515665553
                           Document  509 Filed Page: 1 Page
                                               12/08/20 Date Filed:
                                                             2 of 2 12/08/2020
                                                                    PageID #: 2354




                     United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
   LYLE W. CAYCE                                                 TEL. 504-310-7700
   CLERK                                                      600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                              December 08, 2020


  Mr. David O'Toole
  Eastern District of Texas, Sherman
  101 E. Pecan Street
  Federal Building
  Room 216
  Sherman, TX 75090-0000

         No. 19-40262     USA v. Jose Loaiza-Gaspar
                          USDC No. 4:17-CR-198-3


  Dear Mr. O'Toole,
  Enclosed is a copy of the Supreme Court order denying certiorari.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Stacy M. Carpenter, Deputy Clerk
